     Case 2:16-cv-00302-NVW Document 332 Filed 05/08/20 Page 1 of 4




 1 KESSLER TOPAZ                                  BONNETT, FAIRBOURN,
   MELTZER & CHECK, LLP                           FRIEDMAN & BALINT, P.C.
 2 Johnston de F. Whitman, Jr.                    Francis J. Balint, Jr.
   jwhitman@ktmc.com                              fbalint@bffb.com
 3 Jonathan F. Neumann                            Andrew S. Friedman
   jneumann@ktmc.com                              afriedman@bffb.com
 4 280 King of Prussia Road                       2325 E. Camelback Road, Suite 300
   Radnor, PA 19087                               Phoenix, AZ 85016
 5 Telephone: (610) 667-7706                      Telephone: (602) 274-1100
   Facsimile: (610) 667-7056                      Facsimile: (602) 274-1199
 6
   -and-                                          Liaison Counsel for Lead Plaintiff,
 7                                                Class Representative, and the Class
   Jennifer L. Joost
 8 jjoost@ktmc.com
   One Sansome Street, Suite 1850
 9 San Francisco, CA 94104
   Telephone: (415) 400-3000
10 Facsimile: (415) 400-3001
11 Lead Counsel for Lead Plaintiff, Class
   Representative, and the Class
12
13                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
14
15 Richard Di Donato, Individually and On           No. 16-cv-00302-NVW
   Behalf of All Others Similarly Situated,
16                                                  CLASS ACTION
                        Plaintiff,
17                                                  JOINT NOTICE OF
          v.                                        SETTLEMENT BETWEEN LEAD
18                                                  PLAINTIFF AND DEFENDANT
   Insys Therapeutics, Inc.; Michael L. Babich;     BAKER
19 Darryl S. Baker; and John N. Kapoor,
20                      Defendants.
21
22
23
24
25
26
27
28
     Case 2:16-cv-00302-NVW Document 332 Filed 05/08/20 Page 2 of 4


 1         Pursuant to Local Rule of Civil Procedure 40.2(d) and paragraph 9 of the Court’s
 2 Case Management Order (Doc. 147), Lead Plaintiff and Class Representative Clark
 3 Miller (“Lead Plaintiff”) and Defendant Darryl S. Baker (“Mr. Baker” and together with
 4 Lead Plaintiff, the “Parties”) hereby give notice that the Parties have reached a
 5 settlement, memorialized in an executed term sheet, to resolve all claims against Mr.
 6 Baker on a class-wide basis. Lead Plaintiff’s claims against Defendants John N. Kapoor
 7 and Michael L. Babich are unaffected by the settlement. The Parties to the settlement
 8 are in the process of drafting a motion for preliminary approval and related settlement
 9 documentation, and expect to file those documents with the Court within the next
10 fourteen (14) days. Accordingly, as reflected in the accompanying [Proposed] Order,
11 the Parties respectfully request that the Court stay this matter as to Mr. Baker pending
12 its final approval of the settlement, and make clear that the Court’s decision on the
13 pending Motion for Summary Judgment (Doc. 317) does not apply to Mr. Baker unless
14 the settlement between Lead Plaintiff and Mr. Baker is not approved by the Court. The
15 Parties are available at the Court’s convenience to address any questions.
16
17 DATED: May 8, 2020                 Respectfully submitted,
18                                    KESSLER TOPAZ
                                      MELTZER & CHECK, LLP
19
                                      s/ Johnston de F. Whitman, Jr.
20                                    Johnston de F. Whitman, Jr. (admitted Pro Hac Vice)
                                      jwhitman@ktmc.com
21                                    Jonathan F. Neumann (admitted Pro Hac Vice)
                                      jneumann@ktmc.com
22                                    280 King of Prussia Road
                                      Radnor, PA 19087
23                                    Telephone: (610) 667-7706
                                      Facsimile: (610) 667-7056
24
                                      -and-
25
                                      Jennifer L. Joost (admitted Pro Hac Vice)
26                                    jjoost@ktmc.com
                                      One Sansome Street, Suite 1850
27                                    San Francisco, CA 94104
                                      Telephone: (415) 400-3000
28                                    Facsimile: (415) 400-3001


                                               1
     Case 2:16-cv-00302-NVW Document 332 Filed 05/08/20 Page 3 of 4



 1                               Lead Counsel for Lead Plaintiff, Class
                                 Representative, and the Class
 2
                                 BONNETT, FAIRBOURN,
 3                               FRIEDMAN & BALINT, P.C.
                                 Francis J. Balint, Jr.
 4                               fbalint@bffb.com
                                 Andrew S. Friedman
 5                               afriedman@bffb.com
                                 2325 E. Camelback Road, Suite 300
 6                               Phoenix, AZ 85016
                                 Telephone: (602) 274-1100
 7                               Facsimile: (602) 274-1199
 8                               Liaison Counsel for Lead Plaintiff, Class
                                 Representative, and the Class
 9
                                 s/ George J. Coleman with permission
10                               George J. Coleman
                                 gjc@slwplc.com
11                               Michael K. Foy
                                 mkf@slwplc.com
12                               SALMON, LEWIS & WELDON, P.L.C.
                                 2850 E. Camelback Road, Suite 200
13                               Phoenix, AZ 85016
                                 Telephone: 602-801-9060
14                               Facsimile: 602-801-9070
15                               Counsel for Defendant Darryl S. Baker
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
      Case 2:16-cv-00302-NVW Document 332 Filed 05/08/20 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on May 8, 2020, I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to those persons who are CM/ECF registrants:
 5             Don Bivens                       Bahram Seyedin-Noor
               dbivens@swlaw.com                bahram@altolit.com
 6             Anthony T. King                  Bryan Ketroser
               aking@swlaw.com                  bryan@altolit.com
 7             SNELL & WILMER LLP               Jared Kopel
               One Arizona Center               jared@altolit.com
 8             400 E. Van Buren                 Ian Browning
               Phoenix, AZ 85004                ian@altolit.com
 9             Telephone: 602-382-6513          ALTO LITIGATION
               Facsimile: 602-382-6070          4 Embarcadero Center,
10                                              Suite 1400
               David B. Rosenbaum               San Francisco, CA 94111
11             drosenbaum@omlaw.com             Telephone: 415-779-2586
               OSBORN MALEDON PA                Facsimile: 866-654-7207
12             2929 N. Central Ave.,
               21st Floor                       Brian T. Kelly
13             Phoenix, AZ 85012                bkelly@nixonpeabody.com
               Telephone: 602-640-9000          Matthew L. McLaughlin
14             Facsimile: 602-640-9050          mmclaughlin@nixonpeabody.com
                                                George J. Skelly
15             George J. Coleman                gskelly@nixonpeabody.com
               gjc@slwplc.com                   NIXON PEABODY LLP
16             Michael K. Foy                   Exchange Place
               mkf@slwplc.com                   53 State St.
17             SALMON, LEWIS &                  Boston, MA 02109
               WELDON, P.L.C.                   Telephone: 617-345-1000
18             2850 E. Camelback Road,          Facsimile: 617-345-1300
               Suite 200
19             Phoenix, AZ 85016                Russell Piccoli
               Telephone: 602-801-9060          rp@winazlaw.com
20             Facsimile:: 602-801-9070         RUSSELL PICCOLI PLC
                                                701 N. 44th St.
21             William Klain                    Phoenix, AZ 85008
               wklain@lang-klain.com            Telephone: 480-429-3000
22             Zachary Rosenberg                Facsimile: 480-429-3100
               zrosenberg@lang-klain.com
23             LANG & KLAIN, PC
               6730 N. Scottsdale Road
24             Suite 101
               Scottsdale, AZ 85253
25             Telephone: 480-534-4900
               Facsimile: 480-970-5034
26                                              s/ Johnston de F. Whitman, Jr.
27
28

                                            3
